                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 19CR0767-GPC

                                       Plaintiff,
                      vs.

MONSERRAT SAGASTEGUI,
                                                                          FILED
                                                                           AUG O1 2019
                                    Defendant.                        CLERK, U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                              DEPUTY
IT APPEARING that the defendant is now entitled to be discharge

      Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
      Vacated, and

     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

X     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:

      21 :952,960 - Importation of Methamphetamine


            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated:     08/ I   /1 _5)

                                                    Hon. Gonzalo P. Curiel
                                                    United States District Judge
